DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as the effective filing date of the claimed subject matter is after March 16, 2013. Specifically, a review of the parent applications shows that none of said parent applications contain any reference to a “disinfector” as recited in either of independent claims 1 and 27. As per MPEP section 2159.02, AIA  35 U.S.C. 102 and 103 apply to any patent application that contains or contained at any time a claim to a claimed invention that has an effective filing date that is on or after March 16, 2013. In this instance, the effective filing date of the claimed inventions appears to be the filing date of the current application, which is 10/03/19. Applicant should be aware that this also means that some of the parent applications of the current application are applicable as prior art to the claims of the current invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/21 has been entered.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 7, 9, 10, and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0231369 (Goldstein) in view of CN 105595898 (Liuzhou) and U.S. Patent Application Publication No. 2011/0259864 (Galietti).
Regarding Claims 1, 4, 6, 7, 9, 10, and 23-26, Goldstein teaches: Claim 1 - a towel rack (10) for use during a sports event, comprising: configured to support a towel placed on a towel support (118 as seen in Figure 9a or 130 as seen in Figure 10) of the towel rack (10), (Figures 1-17b); Claim 6 - a display panel (116b) configured to obscure a view of the towel when the towel is placed on the towel support (118, 130) from at least a front perspective, wherein the display panel (116b) is configured to display a sponsor message in a direction of a playing surface of a tennis court, (Figures 1-17b); Claim 7 - wherein the display panel (116b) completely267261-008 PUS3 obscures both the towel and the disinfector (which is within support (118) or 130) after modification below) from at least the front perspective, (Figures 1-17b); Claim 9 – further comprising a cooling system (130) configured to cool the towel, (Figures 1-17b); Claim 10 – wherein the cooling system (130) is configured to blow air relative to the towel, (Figures 1-17b); Claim 23 – wherein the towel rack (10) is configured to/capable of supporting a fluid container, and wherein the cooling system (130) is configured to cool the fluid container, (Figures 1-17b); Claim 26 – wherein the towel support (118 as seen in Figure 9a or 130 as seen in Figure 10) is a bar (118 as seen in Figure 9a or 130 as seen in Figure 10), (Figures 1-17b).
Goldstein does not teach: 
(A) A disinfector configured to disinfect the towel placed on a towel support of the towel racks wherein the disinfector includes a UV light mounted to the towel support or integrated into the towel support, and wherein the disinfector is configured to be disabled during changeover of a tennis match (Claim 1); wherein the disinfector is activated when the towel is placed on the towel support (Claim 4); wherein the UV light is embedded into the towel support (Claim 24); and wherein, when a towel hangs from the towel367261-008 PUS3 support, the UV light is configured to emit light toward a side of a towel facing toward the towel support (Claim 25). 
(B) Wherein the ultraviolet light is specially UV-C light (Claim 1).
In regards to (A), Liuzhou teaches: Claim 1 - a disinfector (27) configured to disinfect a towel placed on a towel support (20) of a towel rack (10), wherein the disinfector (27) includes a UV light (27) mounted to the towel support (20) or integrated into the towel support (20), and wherein the disinfector (27) is “configured to/capable of” being disabled during changeover of a tennis match (the examiner notes that the term “disabled” is understood to mean that the disinfector (27) can be turned “off”, and that the disinfector only needs to be “capable of” being turned “off” during a changeover in a tennis match; wherein Liuzhou teaches BOTH a timing relay (24) to turn “off” the disinfector after a given amount of time/when the disinfector (27) is not in use, and wherein the disinfector (27) relies on a plug (21) to be plugged in, wherein there is nothing stopping the plug (21) from not being “capable of” being unplugged when desired; I.e., the claimed limitation does not appear to provide structural changes to the disinfector (27) beyond the disinfector (27) being turned “off” during any chosen time period (a “changeover”)); (Figures 1-3); Claim 4 - wherein the disinfector (27) is activated when the towel is placed on the towel support (20) by the buttons (25 and 26) being depressed by the towel, (Figures 1-3); Claim 24 - wherein the UV light (27) is embedded into the towel support (20), (Figures 1-3); Claim 25 - wherein, when a towel hangs from the towel367261-008 PUS3 support (20), the UV light (27) is configured to emit light toward a side of a towel facing toward the towel support (20), (Figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the rack of Goldstein to have a disinfector configured to disinfect the towel placed on a towel support of the towel racks wherein the disinfector includes a UV light mounted to the towel support or integrated into the towel support, and wherein the disinfector is configured to be disabled during changeover of a tennis match (Claim 1); wherein the disinfector is activated when a-the towel is placed on the towel support (Claim 4); wherein the UV light is embedded into the towel support (Claim 24); and wherein, when a towel hangs from the towel367261-008 PUS3 support, the UV light is configured to emit light toward a side of a towel facing toward the towel support (Claim 25) as taught by Liuzhou for the purposes of providing a UV light source within the towel support for reducing microbial growth within the towels placed upon the towel support.
In regards to (B), Galietti teaches: Claim 1 – a towel rack (110) having a disinfector (240) in the form of a UV light (240), wherein the UV light (240) is UV-C light (described in paragraph [00300]), (Figures 1-5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the rack of Goldstein as modified by Liuzhou to have wherein the ultraviolet light is specially UV-C light (Claim 1) as taught by Galietti as it represents the simple substitution of one known element (the UV-C light of Galietti) for another (the UV light of Goldstein as modified by Liuzhou) to obtain the predictable result of providing a UV light which is capable of killing/slowing microbial growth on towels (See case law KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); and further as UV-C is known as a short wavelength which is more effective at killing microbial growth.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0231369 (Goldstein) in view of CN 105595898 (Liuzhou) and U.S. Patent Application Publication No. 2011/0259864 (Galietti), and further in view of U.S. Patent Application Publication No. 2008/0093387 (Pivonka et al.).
Regarding Claim 11, Goldstein as modified by Liuzhou and Galietti teaches the rack as described above, but does not teach: wherein the towel rack includes a dispenser/antimicrobial solution of hand sanitizer/hand gel (Claim 11). However, Pivonka et al. teaches: Claim 11 - a dispenser/antimicrobial solution of hand sanitizer/hand gel (multiple dispensers shown in Figures 1-17d; the dispenser full of antimicrobial solutions such as sanitizers as described in paragraph [0039]; the sanitizer can be gel as described in paragraph [0092]; the dispensers being capable of being attached to a “towel rack” as described in paragraph [0093]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the rack of Goldstein as modified by Liuzhou and Galietti to have wherein the towel rack includes a dispenser/antimicrobial solution of hand sanitizer/hand gel (Claim 11) as taught by Pivonka et al. for the purposes of providing the user with the ability to access hand sanitizer easily.

Claims 27 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0231369 (Goldstein) in view of CN 108120237 (Sheng et al.), and U.S. Patent Application Publication No. 2011/0259864 (Galietti).
Regarding Claims 27 and 29-31, Goldstein teaches: Claim 27 – a towel rack (10) for use during a sports event, comprising: a towel support (118); a box (138) arranged at least partially below the towel support (118) and configured to surround at least a portion of a towel placed on the towel support (118), (Figures 1-17b); Claim 29 – further comprising a cooling system (130) configured to cool the towel, (Figures 1-7b); Claim 30 – wherein the box (138) exhibits an open top permitting the towel to at least partially enter the box (138) via the open top, (Figures 1-17b); Claim 31 – a display panel (116b) configured to be able to obscure a view of the towel when the towel is placed on the towel support (118) from at least a front perspective, wherein the display panel (116b) is configured to display a sponsor or other message in a direction of a playing surface of a tennis court, wherein the display panel (116b) is further configured to obscure a full view of the box (138) from at least a front perspective, (Figures 1-17b).
Goldstein does not teach:
(A) A disinfector, wherein the box includes the disinfector, wherein the disinfector includes a UV light, wherein the disinfector is configured to run a disinfection cycle within the box when the towel is not present within the box (Claim 27).
(B) Wherein the ultraviolet light is specially UV-C light (Claim 27).
In regards to (A), Sheng et al. teaches: Claim 27 - a box (1) including a towel support (16/17), wherein the box (1) includes a disinfector (9), wherein the disinfector (9) includes a UV light (9), and wherein the disinfector (9) is configured to run a disinfection cycle within the box (1) when the towel is not present within the box (1 – the description states “The ozone generation tube and the UV lamp can be used to sterilize and disinfect the interior of the box or the towel to maintain the sterility of the drying environment and prevent bacteria on the towel from affecting health”), (Figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art to modify the rack of Goldstein to have a disinfector, wherein the box includes the disinfector, wherein the disinfector includes a UV light, wherein the disinfector is configured to run a disinfection cycle within the box when the towel is not present within the box (Claim 27) as taught by Sheng et al. for the purposes of providing a UV light source within the box for reducing microbial growth within the towels placed upon the towel support and anything which may drop into the box from the towel.
In regards to (B), Galietti teaches: Claim 27 – a towel rack (110) having a disinfector (240) in the form of a UV light (240), wherein the UV light (240) is UV-C light (described in paragraph [00300]), (Figures 1-5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the rack of Goldstein as modified by Sheng et al. to have wherein the ultraviolet light is specially UV-C light (Claim 27) as taught by Galietti as it represents the simple substitution of one known element (the UV-C light of Galietti) for another (the UV light of Goldstein as modified by Sheng et al.) to obtain the predictable result of providing a UV light which is capable of killing/slowing microbial growth on towels (See case law KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); and further as UV-C is known as a short wavelength which is more effective at killing microbial growth.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2014/0231369 (Goldstein) in view of CN 108120237 (Sheng et al.), and U.S. Patent Application Publication No. 2011/0259864 (Galietti), and further in view of CN 105595898 (Liuzhou).
Regarding Claim 28, Goldstein as modified by Sheng et al. and Galietti teaches the rack as described above, but does not teach: wherein another UV light is embedded into the towel support (Claim 28). However, Liuzhou teaches: Claim 28 - a disinfector (27) configured to disinfect a towel placed on a towel support (20) of a towel rack (10), wherein the disinfector (27) includes a UV light (27) mounted to the towel support (20) or integrated into the towel support (20), (Figures 1-3); Galeitti teaching: Claim 28 – it being well known for a UV light to be a UV-C light as described above. Therefore, it would have been obvious to one of ordinary skill in the art to modify the rack of Goldstein as modified by Sheng et al. and Galietti to have wherein another UV light is embedded into the towel support (Claim 28) as taught by Liuzhou for the purposes of providing a UV light source within the towel support for reducing microbial growth within the towels placed upon the towel support.

Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive. 
The applicant argues:
“Claim 1 has been amended to recite "wherein the disinfector is configured to be disabled during a changeover of a tennis match." As explained in Applicant's disclosure, a changeover is a period "during which time the towel T is highly unlikely to be on the towel rack 210." On the other hand, neither Goldstein, nor Liuzhou, nor Galietti teaches disabling a disinfector during a changeover of a tennis match. Accordingly, there is no prima facie case of obviousness. (See Page 6 of the Applicant’s Arguments)”
However, the examiner disagrees. The examiner first notes that the term “disabled” does not have a definitive definition in the disclosure, and thus given the Broadest Reasonable Interpretation (BRI) of the term “disabled”, the examiner takes the term “disabled” to mean “off” in that the disinfector must be capable of being turned “off”. Additionally, the examiner notes that the limitation “configured to be disabled during a changeover of a tennis match” only implies that the disinfector must be “configured to” or “capable of” being turned “off” during a changeover in a tennis match. In this instance, Liuzhou teaches BOTH a timing relay (24) to turn “off” the disinfector after a given amount of time/when the disinfector (27) is not in use, wherein the time period during which the disinfector (27) is not in use/off is capable of being during a changeover in a tennis match; and wherein the disinfector (27) relies on a plug (21) to be plugged in, wherein there is nothing stopping the plug (21) from not being “capable of” being unplugged when desired; I.e., the claimed limitation does not appear to provide structural changes to the disinfector (27) beyond the disinfector (27) being capable of being turned “off” during any chosen time period (in this instance a “changeover”). 
The applicant additionally argues:
“In general, claim 27 has not been amended in this response because the Examiner has no evidence of a teaching or disclosure relative to the claim feature of "wherein the disinfector is configured to run a disinfection cycle within the box when the towel is not present within the box." All the Examiner can muster is a baseless allegation that Bellen is "capable of' teaching this feature. See Final at page 7. There is no support for the Examiner's position. Effectively, the Examiner's "capable of' argument is an admission that Bellen does not teach the claim feature. In truth, the prior art of record teaches one to disinfect a towel rather than a towel-free box, as claimed. Thus, based on the evidence in the record, one would not have found it obvious to run a disinfection cycle without a towel present. As such, there is no reason to modify Goldstein to include this claim feature. There is no prima facie case of obviousness for at least these reasons. (See Page 7 of the Applicant’s Arguments)”
However, the examiner notes that the prior art device of CN 108120237 (Sheng et al.) has been provided which teaches that it is well known for a UV light to be used to BOTH sterilize a box in which it is located, or an object such as a towel when the towel is placed in the box of Seng et al. Thus, Sheng et al. teaches a disinfection cycle could be done; I.e., the UV light being used to sterilize the inside of the box absent a towel. Additionally, the examiner notes that it is well known to use a UV light in a cleaning device to run a sterilization cycle as also evidenced by U.S. Patent Application Publication No. 2007/0274856 (Kwon) which teaches stand-alone sterilization of the cleaning device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303) 297-4258.  The examiner can normally be reached on M-F, 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/               Primary Examiner, Art Unit 3649